U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2011 SHEERVISION INC. (Exact name of small business issuer as specified in its charter) Delaware 000-27629 23-2426437 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer ID No.) 4030 Palos Verdes Drive North Suite 104 Rolling Hills Estates, California 90274 (Address of principal executive offices) (310) 265-8918 (Issuer’s Telephone Number) 1 ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 4, 2011, Jeffrey Lewsadder resigned from his position as a member of the Board of Directors of Sheervision Inc. to pursue other business interests. The Board accepted Mr. Lewsadder’s resignation immediately and will consider filling the vacancy on the Board at a later time. ITEM 9.01Financial Statements and Exhibits. Exhibit: 99.1Letter of Resignation from Jeffrey Lewsadder. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SHEERVISION, INC. (Registrant) Dated: May 6, 2011 By: /s/Suzanne Lewsadder Suzanne Lewsadder Chief Executive Officer 2
